NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                      MAR 16 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

 CHRISTOPHER R. GRANTON,                         No. 16-35793

                  Plaintiff-Appellant,           D.C. No. 3:16-cv-05420-RJB

   v.
                                                 MEMORANDUM*
 WASHINGTON STATE LOTTERY,

                  Defendant-Appellee.

                    Appeal from the United States District Court
                      for the Western District of Washington
                     Robert J. Bryan, District Judge, Presiding

                             Submitted March 8, 2017**

Before:       LEAVY, W. FLETCHER, and OWENS, Circuit Judges.

        Christopher R. Granton appeals pro se from the district court’s judgment

dismissing his action alleging that the Washington State Lottery unconstitutionally

denied him restitution. We have jurisdiction under 28 U.S.C. § 1291. We review

de novo a dismissal of an action as barred by Eleventh Amendment immunity.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Micomonaco v. Washington, 45 F.3d 316, 319 (9th Cir. 1995). We affirm.

      The district court properly dismissed Granton’s action against the

Washington State Lottery on the basis of Eleventh Amendment immunity. See

Krainski v. Nevada ex rel. Bd. of Regents of Nevada System of Higher Educ., 616
F.3d 963, 967 (9th Cir. 2010) (“The Eleventh Amendment bars suits against the

State or its agencies for all types of relief, absent unequivocal consent by the

state.” (citation omitted)); Nat’l Audubon Society, Inc. v. Davis, 307 F.3d 835, 848

(9th Cir. 2002) (recognizing that claims against a state or its officials seeking

damages or restitution are “of course prohibited by the Eleventh Amendment”

(citation and internal quotation marks omitted)); Confederated Tribes & Bands of

Yakama Indian Nation v. Locke, 176 F.3d 467, 469-70 (9th Cir. 1999) (recognizing

the Washington State Lottery as a state agency). In light of our disposition, we do

not address the merits of Granton’s claims.

      AFFIRMED.




                                           2                                       16-35793